TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00605-CV


                                        J. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


                     FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
                      NO. 19-1123, GLENN H. DEVLIN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on November 29,

2021. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Miah Hoffman is hereby ordered

to file the reporter’s record in this case on or before December 23, 2021. If the record is not

filed by that date, Hoffman may be required to show cause why she should not be held in

contempt of court.

               It is ordered on December 15, 2021.
Before Justices Goodwin, Baker, and Smith